Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Amendment, filed 10/01/2021, with respect to the rejection(s) of claim(s) 19-21 under Hsu in view Of McCauley have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Claude.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US PGPUB 20110072479) in view of Claude et al. (US PGPUB 20130230224).
[Claim 19]
Hsu teaches a method of transmitting a network packet from a server to a client, according to an ONVIF standard (Paragraph 35), wherein the network packet comprises an image (Paragraph 74, payload 950) and metadata (figure 7) associated with the image, the metadata comprising time information (in figure 7, tt:Frame.UtcTime =”2008-10-10” which is a time information) and space information (Paragraph 61, figure 7 includes location as longitude and latitude).  Hsu fails to teach metadata including transform information. However Claude teaches in Paragraph 366, An electronic image may comprise for example a single 2D planar image with x-y, x-z, or y-z 
[Claim 20]
Claude teaches wherein the transformation information comprises a Translate vector, and the Translate vector indicates, conversion information between a coordinate system of an original image that is initially captured from the server and a coordinate system (Claude teaches in Paragraph 366, An electronic image may comprise for example a single 2D planar image with x-y, x-z, or y-z coordinates, or a series of related 2D images in different planes that provide a coordinated "picture" of a region, such as may be combined in an array of images to provide a 3D image. Various types of electronic images can be used in place of the MRI images that are specifically discussed.  The system can access metadata from the image files to support 3D 
[Claim 21]
Claude teaches wherein the Transformation information is Translate information (Claude teaches in Paragraph 366, An electronic image may comprise for example a single 2D planar image with x-y, x-z, or y-z coordinates, or a series of related 2D images in different planes that provide a coordinated "picture" of a region, such as may be combined in an array of images to provide a 3D image.  Thus, throughout this disclosure, various types of electronic images can be used in place of the MRI images that are specifically discussed.  The system can access metadata from the image files to support 3D interpretation of the image-coordinate data in 3D machine coordinates, also referred to as world coordinates for current purposes of this disclosure.  For example, the system can form 4.times.4 homogeneous coordinate transformation matrices from the metadata to support image to machine coordinate transformation.  Thus, images coordinate data corresponding to portions of the MRI image can be converted or transformed into world coordinates corresponding to portions of the target object. Co-ordinate conversion is a form of translation from one co-ordinate system to another) in order to generate a good quality image.
Allowable Subject Matter
Claims 23-38 are allowed. The prior art fails to teach or suggest “detecting second region information from a coordinate system of an encoding stream obtained by encoding the original image; incorporating, into metadata, information of conversion between the coordinate system of the original image and the coordinate system of the encoding stream or information of conversion between the first region information and the second region information, and transmitting the metadata, wherein the incorporating and the transmitting is performed by a transmitting unit of the terminal”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360. The examiner can normally be reached Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/YOGESH K AGGARWAL/Primary Examiner, Art Unit 2696